DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written specification only discloses that serrations 21c need not be present the full length of top flange 20c, and is silent as to whether serrations 21g need not be present the full length of the top flange. 



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-11, and 15 – are rejected under 35 U.S.C. 103 as being unpatentable over Bettigole (5,509,243) in view of Bettigole (5,664,378). 
1.	Bettigole ‘243 discloses a structural load bearing assembly (exodermic system) comprising:
a structural member (16, Fig. 3);
a serrated horizontal top flange, said serrated horizontal top flange member comprising a plurality of serrations (44, 45) arranged in a spaced apart manner on the serrated horizontal top flange member and defining a plurality of voids (45) between adjacent serrations of the plurality of serrations;
a structural medium (concrete) defining a floor slab disposed at the top portion of said structural member, wherein said structural medium encases the plurality of serrations of the serrated horizontal top flange to provide a horizontal shear transfer between the floor slab through the 
Bettigole ‘243 does not teach a serrated vertical top flange connected to the structural member, said serrated vertical top flange member comprising a second plurality of serrations arranged in a spaced apart manner on the serrated vertical top flange member and defining a plurality of voids between adjacent serrations of the second plurality of serrations. 
Bettigole ‘378 teaches a serrated vertical top flange-like member formed by the line of serrations 26 at the top of the beam, said serrated vertical top flange member comprising a plurality of serrations 26 arranged in a spaced apart manner on the vertical top flange member and defining a plurality of voids 25B between adjacent serrations of the second plurality of serrations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the Bettigole ‘378 serrations to the Bettigole ‘243 top flange (add them above the Bettigole ‘243 horizontal flange because Bettigole ‘378 teaches that the serrations to be effective must be at the very top of the beam, the very top of the Bettigole ‘243 beam being directly above the horizontal flange) for a “mechanical lock” of the concrete, col. 4, line 50. 

2.	Bettigole ‘243 in view of Bettigole ‘378 does not expressly disclose the first and second serrations are present over only a portion of the full length of said structural member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the serrations to be present over only a portion of the full length of said structural member for cost saving. 

3.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 1 as described above, Bettigole ‘243 further disclosing said structural member is braced against 

4.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 3, Bettigole ‘243 further disclosing the bracing member is metal decking (“intermediate barriers 46 create a barrier, preventing concrete 30 from travelling therethrough and filling interstices 20”, col. 5, lines 59-62).

6.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 1, Bettigole ‘243 further comprising at least one vertical web member (24) coupled to said horizontal serrated top flange member, wherein the structural medium is concrete slab (30), and said horizontal serrated top flange member and a portion of said at least one vertical web member is encased within said concrete slab (Fig. 1).

9.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 1, Bettigole ‘243 further comprising a first group of serrations on one side of said serrated horizontal top flange member that are aligned with a second group of serrations on the opposite side of said serrated horizontal top flange member in the direction substantially perpendicular to the long axis (see Fig. 3 showing such aligned serrations, 44, 45).

10.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 1, Bettigole ‘243 further comprising a head (the end region of 44) and a shaft (the remainder of 44), wherein a width of the head measured in a direction parallel to a long axis of said structural 

	11.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 10, Bettigole ‘243 further teaching said head and said shaft individually or as a unit are of a straight geometry (Fig. 3). 

15.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 1, Bettigole ‘243 in view of Bettigole ‘378 further teaching the serrated vertical top flange extends up above and away from the serrated horizontal top flange because the Bettiogole ‘243 horizontal flange serrations are below and to the sides of the Bettigole ‘378 serrations. 

Note: Claim 5 is rejected below as dependent from a claim 3 in which the bracing member is defined by the Brendel U-shaped member.       
Claims 3 and 5 – are rejected under 35 U.S.C. 103 as being unpatentable over Bettigole ‘243 in view of Bettigole ‘378 and in further view of Brendel (DE29505968). 
3, 5.	Bettigole ‘243 does not disclose said structural member is braced against horizontal translation by a bracing member, the bracing member is a U-shaped member wherein the legs of the U-shape are spaced apart at a distance that straddles a shaft of the serration and is restrained by a head of the serration. Brendel (Fig. 1b) discloses a bracing member is a U-shaped member (the inverted U-shaped reinforcement shown in Fig. 1b) wherein the legs of the U-shape are spaced apart at a distance that straddles a shaft of the serration (the shaft is the material between openings 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Brendel bracing member in Bettigole for composite deck strength enhancement. Finally, it . 

Claim 7 – is rejected under 35 U.S.C. 103 as being unpatentable over Bettigole ‘243 in view of Bettigole ‘378 and in further view of Namaizawa (7,740,202)
7.	Bettigole ‘243 does not comprise a continuous strut or a plurality of intermittent struts operably connected to or placed in contact with at least one side of said vertical web member and said continuous strut or a plurality of intermittent struts operably connected to one of a decking or a forming material that are connected to said one or more horizontal bottom flange members. Namaizawa comprise a continuous strut (rib) connected to and placed in contact with a side of a vertical web member (13a, Fig. 4) and said continuous strut connected to a forming material (skin 20) that are connected to said one or more horizontal bottom flange members (the skin is connected at least indirectly to flange 13c). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rib-like structure such as Namaizawa against the Bettigole web for enhanced bucking strength (abstract). 

Claim 8 – is rejected under 35 U.S.C. 103 as being unpatentable over Bettigole ‘243 in view of Bettigole ‘378 and in further view of Young (1,885,383).
8.	Bettigole ‘243 does not comprise said plurality of serrations comprise a first group of serrations on one side of said serrated horizontal top flange member that are staggered with respect to a second group of serrations on the opposite side of said serrated horizontal top flange member. Young discloses serrations on one side of a serrated horizontal top flange member that are staggered with respect to second serrations on the opposite side of said serrated horizontal top flange member (Fig. 2 and 7 show opposing notches). It would have been obvious to one having ordinary skill in the art before . 

Claims 12-14 – are rejected under 35 U.S.C. 103 as being unpatentable over Bettigole ‘243 in view of Bettigole ‘378 and in further view of Pace (7,721,497).
12.	Bettigole ‘243 does not disclose a structural truss or joist comprising a top chord member and a bottom chord member interconnected by a plurality of vertical web members;
said serrated horizontal top flange member is the top chord member and said serrated horizontal top flange member is interconnected to one or more of the plurality of vertical web members; and
each of said plurality of vertical web members (416) are coupled to said bottom chord member.
Pace (Fig. 5) discloses a structural truss or joist comprising a top chord member (512, and the bottom leg of 520) and a bottom chord member (540, 550) interconnected by a plurality of vertical web members (530), each of said plurality of vertical web members are coupled to said bottom chord member (Fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Pace truss/joist under the Bettigole structural member to “save considerable weight and cost”. Col. 2, lines 25-26, the Bettigole ‘243 in view of Bettigole ‘378 and in further view of Pace serrated horizontal top flange member being the top chord member and said serrated horizontal top flange member interconnected to one or more of the vertical web members because the Bettigole structural member is above the Pace truss/joist in the combination. 

13.	Bettigole ‘243 in view of Bettigole ‘378 and in further view of Pace discloses the structural load bearing assembly claim 12, Bettigole ‘243 further teaching the structural medium is a 

14.	Bettigole ‘243 in view of Bettigole ‘378 and in further view of Pace discloses the structural load bearing assembly claim 12, Bettigole ‘243 further teaching each of the plurality of serrations comprises a head (the end of 44) and a shaft (the rest of 44), and wherein a width of the head measured in a direction parallel to a long axis of said structural member is equal to a width of the shaft measured in the direction parallel to the long axis of said structural member (Fig. 3), Bettigole ‘378 also teaching the claimed serration configuration (Figs. 1, 3, 4).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on secondary teaching reference Bettigole ‘378. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633